Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

The amendment filed on October 27, 2020 has been considered.

Terminal Disclaimer

The terminal disclaimer filed on October 27, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,381,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ives (US 2006/0168191) in view of Myers et al. (US 2012/0008509).


	receiving, from a plurality of network devices (16, 18) located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), a plurality of alerts, wherein each alert indicates that one of the plurality of network devices lost primary power (paragraph 0018, lines 1-3);
	determining, based on the received plurality of alerts, whether a power outage has occurred (paragraph 0020, lines 5-14; paragraph 0018, lines 17-22);
	generating a power outage indication in response to the determining that the power outage has occurred (paragraph 0018, lines 22-24). 

However, Ives does not disclose determining receiving the plurality of alerts is increasing at a rate greater than a second threshold.

Myers et al. discloses determining receiving the plurality of alerts is increasing at a rate greater than a second threshold for indicating a service outage (paragraph 0034, lines 44-46).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives with determining receiving the plurality of alerts is increasing at a rate greater than a second threshold as disclosed by Myers et al. for the purpose of indicating a service outage.


	whether a first quantity of the plurality of alerts is greater than a first threshold, or
	whether a second quantity of the plurality of alerts occurred within a predetermined period of time of each other, the limitations are recited in the alternative form and thus are optional.

Regarding claim 13, Ives further discloses:
	a memory to store information associated with power outages (memory of server 12; paragraph 0020, lines 8-12); and
	a processor (processor of server 12, paragraph 0018, lines 17-19) configured to:
		receive, from a plurality of network devices located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), a plurality of alerts, wherein each alert indicates that one of the plurality of network devices lost primary power (paragraph 0018, lines 1-3).

Regarding claim 2, Ives discloses the receiving the plurality of alerts comprises receiving at least one of a network device identifier or a network address with each alert (paragraph 0021, lines 1-19). 
 
Regarding claims 3 and 14, Ives discloses:
	recording a time associated with each of the plurality of alerts (paragraph 0021, line 24); and

 
Regarding claims 4 and 15, Ives discloses the receiving the plurality of alerts comprises: 
	receiving, from at least some of the plurality of network devices, an indication that the network device is operating using battery power (paragraph 0021, lines 3-6).
 
Regarding claim 7, Ives discloses determining that the third quantity of the plurality of alerts occurred within the geographical area (paragraph 0010, lines 9-14; paragraph 0013, lines 8-13). 

While Ives does not disclose determining that the third quantity of the plurality of alerts occurred within the predetermined distance of each other, the limitation is recited in the alternative form and thus is optional.

Regarding claim 8, Ives does not disclose determining the receiving the plurality of alerts is increasing at a rate greater than a second threshold.

Myers et al. discloses determining receiving the plurality of alerts is increasing at a rate greater than a second threshold for indicating a service outage (paragraph 0034, lines 44-46).



Regarding claims 9 and 20, Ives discloses each of the plurality of network devices (16, 18) is configured to receive data traffic and media traffic (from 22’s) for one of the plurality of customer premises (Fig. 1; paragraph 0020, lines 1-14). 

Regarding claims 11 and 17, Ives discloses:
	receiving, from at least some of the plurality of network devices, a second alert, wherein each second alert indicates that one of the plurality of network devices has regained primary power (paragraph 0021, lines 28-30); and
	determining, based on the plurality of second alerts, whether the power outage has been remedied (paragraph 0021, lines 28-30; MR is 23, 24, paragraph 0020, lines 1-2). 

Regarding claim 19, Ives discloses a system (Fig. 1), comprising:
	a plurality of first network devices (16, 18) located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), wherein each of the plurality of first network devices is configured to:
		detect loss of primary power to the first network device (paragraph 0018, lines 1-3), and

	a second network device (12) configured to:
		receive, from the first plurality of network devices, a plurality of alerts (from 16, 18, Fig. 1), wherein each alert indicates that one of the first plurality of network devices detected loss of primary power (paragraph 0020, lines 1-2, 8-12),
		determine, based on the received plurality of alerts, whether a power outage has occurred (paragraph 0020, lines 5-14; paragraph 0018, lines 17-22),
		generate a power outage indication in response to the determining that the power outage has occurred (paragraph 0018, lines 22-24). 

However, Ives does not disclose determining receiving the plurality of alerts is increasing at a rate greater than a second threshold.

Myers et al. discloses determining receiving the plurality of alerts is increasing at a rate greater than a second threshold for indicating a service outage (paragraph 0034, lines 44-46).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives with determining receiving the plurality of alerts is increasing at a rate greater than a second threshold as disclosed by Myers et al. for the purpose of indicating a service outage.


	whether a first quantity of the plurality of alerts is greater than a first threshold, or
	whether a second quantity of the plurality of alerts occurred within a predetermined period of time of each other, the limitations are recited in the alternative form and thus are optional.

Claims 10, 12, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ives in view of Myers et al. as applied to claims 1, 11, 13, and 17 above, and further in view of the following.

Ives as modified by Myers et al. discloses the claimed limitations as discussed above.

Regarding claims 10 and 16, Ives discloses notifying that the power outage has occurred (paragraph 0020, lines 8-11) and a power provider associated with providing power to the plurality of customer premises (paragraph 0021, lines 19-21). Accordingly, it would have been obvious to notify the power provider that the power outage has occurred so the power provider can remedy the power outage.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives as modified with notifying the power provider that the power outage has occurred for the purpose of remedying the power outage.

Regarding claims 12 and 18, Ives discloses notifying that the power outage has been remedied (paragraph 0021, lines 28-30) and a power provider associated with providing power to the plurality of customer premises (paragraph 0021, lines 19-21). Accordingly, it would have been obvious to notify the power provider that the power outage has been remedied so the power provider can stop the power remedy process.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives as modified with notifying the power provider that the power outage has been remedied for the purpose of stopping the power remedy process.

	Allowable Subject Matter

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
combination as claimed wherein a method comprising 	determining that the first quantity of the plurality of alerts is greater than the first threshold (claim 5) or determining that the second quantity of the plurality of alerts occurred within the predetermined period of time of each other (claim 6) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments and amendments have been considered but are moot in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deaver, Sr. et al. (US 2009/0184835) discloses a system and method for providing power outage and restoration notification (Title; Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached at (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 13, 2021